DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 13-17 limitations “recite various ‘unit’ like a memory unit; a processing unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-2, 7-14, 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bonnin (US Pub No. 2012/0002168).
Claim 1, Bonnin discloses method for verifying the mounting of at least one ophthalmic lens (11, 12) in a frame (30) of a pair of spectacles designed to be worn by a subject (1), said method comprising the steps of: obtaining a test image (50) of the frame (30) in which the at least one ophthalmic lens (11, 12) is mounted (See par [0011, 0013, 0016, 0064, 0069] “disclosed an optical effect of an optical lens for a potential wearer with using a test image of the frame in  which the at least one ophthalmic lens”), said at least one ophthalmic lens (11, 12) comprising at least one marking (13, 14) visible in said test image 
Claim 2, Bonnin further discloses the method according to claim 1, wherein the step of comparing comprises comparing a position of said at least one marking (13, 14) in said test image (50) of the frame (30) with a position of at least one reference point of an eye (3, 4) of the subject (1) in said reference image (60) of the frame (30) worn by the subject (1) without the at least one ophthalmic lens (11, 12) (par [0040-0041, 0046-0047]). 
Claim 7, Bonnin further discloses the method according to claim 1, wherein the reference image (60) is an image of the frame (30) captured when the subject (1) is in a predetermined reference head posture and wears, physically or virtually, said frame (30) without the at least one ophthalmic lens (11, 12) (par [0016, 0042-0046]).
Claim 8, Bonnin further discloses the method according to claim 7, wherein said reference image (60) is captured by image-capturing means (101) having a capturing axis (105) which is substantially horizontal and parallel to the gaze axis (108) of the wearer (par [0011, 0013, 0051, 0065-0066]). 
Claim 9, Bonnin further discloses the method according to claim 7, wherein the reference head posture is determined on the basis of a criterion relative to at least one eyelid (9) of the subject (1) (See Fig. 2A, and par [0041, 0065]). 
Claim 10, 16, Bonnin further discloses the method according to claim 1, wherein obtaining said test image (50) is achieved by capturing said test image (50) (par [0041-0042]). 
Claim 11, 17, Bonnin further discloses method for mounting at least one ophthalmic lens (11, 12) in a frame (30) of a pair of spectacles designed to be worn by a subject (1), said method comprising: mounting in said frame (30) said at least one ophthalmic lens (11, 12) comprising at least one marking 0064-0065, 0069]).
Claim 12, Bonnin further discloses a non-transitory computer-readable medium on which is stored a computer program comprising instructions which, when the program is executed by a computer, cause the computer to carry out the method of claim 1 (par [0022-0024]).
Claim 13, the claim is rejected for the same reasons as set forth in claim 1.
Claim 14, Bonnin further discloses the assembly (40) according to claim 13, wherein said processing unit (43) is adapted to compare a position of said at least one marking (13, 14) in the test image (50) with a position of at least one reference point of an eye (3, 4) of the subject (1) in the reference image (60), for verifying the mounting of said at least one ophthalmic lens (11, 12) in the frame (30) on the basis of the previous comparison (par [0040-0042, 0053, 0064, 0067, 0069]). 

Allowable Subject Matter
Claims 3-6, 15, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920.  The examiner can normally be reached on 8:00AM - 4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LESTER KINCAID can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUOC H DOAN/Primary Examiner, Art Unit 2646